     Case 7:16-cv-05173-ECR Document 246 Filed 05/08/20 Page 1 of 1



               IN THE UNITED STATES DISTRICT COURT
              FOR THE SOUTHERN DISTRICT OF NEW YORK

Nuance Communications, Inc.,     :    CIVIL ACTION
                                 :    NO. 16-5173
         Plaintiff               :
    v.                           :
                                 :
International Business           :
Machines Corporation,            :
                                 :
         Defendant.              :

                                 ORDER

         AND NOW, this 8th day of May, 2020, it is hereby

ORDERED that the trial in this case, previously scheduled for

May 18, 2020, is CONTINUED until July 27, 2020, at 9:30 a.m. in

Courtroom 15A, U.S. Courthouse, 601 Market Street, Philadelphia,

Pennsylvania. It is FURTHER ORDERED that as of May 8, 2020, the

following attorneys are attached for trial on July 27, 2020:

David J. Lender, Esq., Jessica L. Falk, Esq., Kevin S. Reed,

Esq., and Elinor C. Sutton, Esq.



         AND IT IS SO ORDERED.



                           _/s/ Eduardo C. Robreno______
                           EDUARDO C. ROBRENO, J.
